                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Galen Austin Gavit,

                       Plaintiff,      Case No. 17-cv-13066

v.                                     Judith E. Levy
                                       United States District Judge
Commissioner of Social Security,
                                       Mag. Judge Elizabeth A. Stafford
                       Defendant.

________________________________/

        ORDER ADOPTING THE MAGISTRATE JUDGE’S
           REPORT AND RECOMMENDATION [26]

     This is a Social Security appeal. Before the Court is Magistrate

Judge Elizabeth Stafford’s December 7, 2018 report and recommendation

(Dkt. 26) recommending the Court deny plaintiff’s motion for summary

judgment (Dkt. 21) and grant defendant’s motion for summary judgment

(Dkt. 25). The parties were required to file specific written objections to

the report and recommendation within 14 days of service. Fed. R. Civ. P.

72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The court has

nevertheless thoroughly reviewed the report and recommendation and

concurs in the reasoning and result. Accordingly,
      The report and recommendation (Dkt. 26) is ADOPTED;

      Plaintiff’s motion for summary judgment (Dkt. 21) is DENIED;

      Defendant’s motion for summary judgment (Dkt. 25) is GRANTED;

and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: January 16, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                    JUDITH E. LEVY
                                            United States District Judge




      1
         The parties, by failing to object to the Report and Recommendation, have
waived any further right of appeal. United States v. Walters, 638 F.2d 947, 949–50
(6th Cir. 1981).  
                                        2
                   CERTIFICATE OF SERVICE



      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 16, 2019.



                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  3
